Citation Nr: 0906273	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-05 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for melanoma and 
actinic keratosis.

2.  Entitlement to service connection for tachycardia.

3.  Entitlement to service connection for low testosterone.

4.  Entitlement to service connection for disability 
manifested by stiff joints.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to March 1965 
with later service in the Army National Guard from 1982 to 
2004 and a period of active duty for training from July 2004 
to August 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In November 2008, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record.  He also submitted 
additional evidence and waived initial RO consideration of 
this new evidence.  The Board accepts this additional 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for melanoma and actinic keratosis, for 
tachycardia, for low testosterone, and for disability 
manifested by stiff joints due to his exposure to nerve 
agents at the Edgewood Arsenal at the Aberdeen Proving Ground 
in Maryland in 1963 and 1964.  Evidence in the claims file 
confirms that the veteran was then exposed to the nerve agent 
GD (soman).  During his Board hearing, the veteran maintained 
that he was exposed to two different types of nerve agents.  
(See transcript at pp. 4, 15).  During the hearing, the 
veteran submitted a copy of a master log dated December 8, 
1963, that appears to document his participation in a test 
requiring the use of a gas mask and the application of 
substances to the arms, with blood drawn four times after 
application of each substance.  The master log identified the 
veteran as "Case 953". 

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the courts, are applicable to 
this appeal.  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a disability compensation 
claim.  38 C.F.R. § 3.159. 

A review of the record shows that the veteran was notified of 
the VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims for service connection 
by correspondence dated in November 2002, November 2005, and 
March 2006.  The Board finds, however, that an attempt should 
be made to associate with the claims file records from his 
application for disability benefits from the Social Security 
Administration (SSA).

During his November 2008 Board hearing, the veteran's 
representative indicated that the veteran was in receipt of 
Social Security disability benefits.  (See transcript at p. 
3).  In addition, the veteran submitted to the Board a copy 
of SSA's decision.  There is no indication in the claims file 
that the RO ever attempted to obtain a copy of SSA's decision 
or the veteran's SSA medical records.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of SSA's determination 
on the veteran's claim, as well as copies of all medical 
records underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

Although copies of records concerning the veteran held by the 
United States Army Medical Research Institute of Chemical 
Defense (USAMRICD) were associated with the veteran's claims 
file in September 2004, a November 2007 e-mail found in the 
claims file noted that the veteran's "testing folder" had 
not yet been forwarded to the RO.  On remand, the RO should 
ascertain whether it is in receipt of the veteran's "testing 
folder" and all pertinent records from the veteran's 
participation in the nerve agent experiments at the Edgewood 
Arsenal while he was in service.  

During his Board hearing, the veteran also testified that he 
received worker's compensation, possibly for a sprained left 
foot injury partially due to the condition of one of his 
knees.  At the time of the hearing, he could not recall when 
the injury occurred and the compensation was received.  (See 
transcript at pp. 11-12).  On remand, the veteran and his 
representative should be asked when the veteran has received 
worker's compensation for any claim since his discharge from 
service.  Any such worker's compensation records, regardless 
of whether from federal or state sources, should be 
associated with the claims file.  

The RO also should obtain and associate with the claims file 
all outstanding medical records.  The claims file reflects 
that the veteran has received treatment from the Montgomery, 
Alabama VA Medical Center ("VAMC"); however, as the claims 
file only includes records from that facility dated up to 
June 2008, any additional records from that facility should 
be obtained.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

2.  The RO should inquire of the veteran 
and his representative when he applied 
for, or was ever in receipt of, worker's 
compensation (W/C) benefits due to on-the-
job injuries.  If the response is 
affirmative, the RO is to obtain the W/C 
records, including medical records upon 
which any W/C claim was based.

3.  The RO should ascertain whether it has 
received the "testing folder" concerning 
the veteran's service time at the Edgewood 
Arsenal in 1963 and 1964 which a November 
2007 e-mail indicated had not yet been 
forwarded to the RO.  

4.  The RO should contact the veteran and 
his representative and obtain the names, 
addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the veteran for 
his claimed service connection 
disabilities and whose records are not 
found within the claims file.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
these disorders from the Montgomery VAMC 
for the period from June 2008 to the 
present.  After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues of entitlement to service 
connection for melanoma and actinic 
keratosis, for tachycardia, for low 
testosterone, and for disability 
manifested by stiff joints should be 
reviewed.  If any benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




